Title: From John Adams to Elbridge Gerry?, 27 August 1779
From: Adams, John
To: Gerry, Elbridge


     
      My dear Sir
      Braintree August 27th. 1779
     
     I have written, many Times to you, Since I left you, but have never received one Line, except that which accompanied my Commission, which I received at the Same Time.
     Are you of the Board of Treasury Still? If you are, I believe I must transmit to you my Accounts and Vouchers, and beg the favour of you to get them passed. I wish to have this Affair off my Mind, which will then be at Ease. If there is a Ballance due to me, I have abandoned my Family and Affairs, so long that I have Occasion enough for it. If the Ballance is due from me, I must pay it, if able, if not I must borrow it.
     This will go, I Suppose by the new Plenipo. or the new secretary, who are good Sort of Men. You will be pleased I fancy with their Conversation. They are Sensible Folk, and of Rank.
     I am about to assist in the Formation of a new Constitution—a Subject which has been, out of my Head, so long, that I have forgotten, most of the Reflections I ever had about it. Cant you give Us, a few Hints? Your Children, are to have the Benefit of the good, and the Injury of the Evil, that may be in it, as well as mine. You are therefore as much bound as I, to help lay the foundation stones, because you have, or ought to have, as many Children as I.
     Seems to me, you wise folks, have managed foreign Affairs, some what curiously, but deep and humble Submission, becomes Us foolish ones.
     Dont you intend to Appoint a secretary to the new Commission at Versailles? Dont you intend to appoint Consuls, or a Consull to manage, maritime and commercial Affairs? If you dont there will be, more Trouble for you, e’er long.
    